Opinion issued March 11, 2004



 




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00791-CV
____________

IN RE BUNGE NORTH AMERICA, INC., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          Relator, Bunge North America, Inc. f/k/a Bunge Corporation, has filed a
petition for writ of mandamus complaining of an “Amended Discovery and Docket
Control Order” signed by Judge Wayne J. Mallia
 on June 25, 2003.  
          We deny the petition for writ of mandamus.  We deny, as moot, relator’s
motion for emergency stay.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.